Citation Nr: 1705332	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  04-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hypertension.

2.  Entitlement to an initial rating in excess of 10 percent prior to April 9, 2008, a rating in excess of 30 percent prior to May 22, 2015, and a rating in excess of 60 percent thereafter, for service-connected basal cell carcinoma.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected chip fracture, anterior edge of the left navicular bone (left foot disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In a September 2008 rating decision, the Veteran's rating for his basal cell carcinoma was increased to 30 percent, effective April 9, 2008.  In a May 2015 rating decision, the rating was increased to 60 percent, effective May 22, 2015.  However, as higher ratings for basal cell carcinoma are available throughout the appeal period, and because the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of the Veteran's basal cell carcinoma to reflect the September 2008 and May 2015 rating decisions.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2015, the Board remanded the appeal for further development, and the case has since been returned to the Board.  The Board finds that the agency of original jurisdiction (AOJ) has substantially complied with all of the March 2015 remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's service-connected hypertension has required continuous medication for control; however, his systolic pressure has been predominately less than 160, and his diastolic pressure has predominately been less than 100.

2.  Prior to August 30, 2002, the Veteran's service-connected basal cell carcinoma was not manifested by constant exudation or itching, extensive lesions, or marked disfigurement; or ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptional repugnance.

3.  From August 30, 2002, to May 21, 2015, the Veteran's service-connected basal cell carcinoma, including residual scars and actinic keratoses, affected no more than 20 to 40 percent of his entire body or the exposed area.  It did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any twelve-month period; there was no visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; there were less than four characteristics of disfigurement; there were no scars of an area or areas exceeding 144 square inches; and there was no limitation of function of the affected part.

4.  From May 22, 2015, the Veteran's service-connected basal cell carcinoma, including residual scars and actinic keratoses, was not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features; six or more characteristics of disfigurement; or limitation of function of the affected part.

5.  Throughout the entire appeal period, the Veteran's service-connected left foot disability was not manifested as moderately severe or severe.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.104, Diagnostic Code 7101 (2016).

2.  Prior to August 30, 2002, the criteria for an initial rating in excess of 10 percent for service-connected basal cell carcinoma are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Codes 7806, 7818 (effective prior to August 30, 2002).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent, but no higher, for service-connected basal cell carcinoma are met from August 30, 2002, to May 21, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Codes 7806, 7818 (2016).

4.  From May 22, 2015, the criteria for rating in excess of 60 percent for service-connected basal cell carcinoma are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Codes 7806, 7818.

5.  The criteria for an initial rating in excess of 10 rating for service-connected left foot disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.72, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA's duty to notify was accomplished in February 2001, April 2004, and September 2008 letters.  While the April 2004 and September 2008 letters were after the initial rating decision, the Veteran's claim was subsequently reajudicated in March 2009 and May 2015 supplemental statements of the case.  Moreover, the issues on appeal pertain to the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

He has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  The Veteran has not identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Initial Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2016).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  The Veteran file his claim for service connection for each of the disabilities addressed below on June 9, 1999.


A.  Hypertension

For the entire appeal period, the Veteran's service-connected hypertension has been assigned a noncompensable rating under Diagnostic Code 7101.  38 C.F.R. § 4.104.

Under Diagnostic Code 7101, a 10 percent rating is assigned if diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, and a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more.

Pertinent evidence of record includes the Veteran's VA treatment records, private treatment records, and VA examinations in August 1999, April 2001, September 2007, May 2008, and May 2015, as well as his lay statements.

The evidence of record contains numerous blood pressure readings from 1999 to the present.  For the year 1999, the Veteran's systolic pressure ranged between 120 and 140, with all readings at 140 or less, and his diastolic pressure ranged between 80 and 110, with seven of the eight readings at 90 or less.  

For the year 2000, the Veteran's systolic pressure ranged between 120 and 160, with eleven of twelve readings at 150 or less, and his diastolic pressure ranged between 80 and 100, with ten of the twelve readings at 90 or less.  

For the year 2001, the Veteran's systolic pressure ranged between 130 and 156, with six of the eight readings at 148 or less, and his diastolic pressure ranged between 85 and 104, with six of the eight readings at 97 or less.  

For the year 2002, the Veteran's systolic pressure ranged between 135 and 137, both readings being less than 160, and his diastolic pressure ranged between 86 and 91, both readings being less than 91 or less.  

For the year 2003, the Veteran's systolic pressure ranged between 117 and 120, with all readings at 128 or less, and his diastolic pressure ranged between 80 and 83, all readings at 83 or less and averaging 81.  

For the year 2004, the Veteran's systolic pressure ranged between 90 and 120, with all readings at 120 or less, and his diastolic pressure ranged between 60 and 80, with all readings at 80 or less.  

For the year 2005, the Veteran's systolic pressure ranged between 110 and 120, with all readings at 120 or less, and his diastolic pressure ranged between 62 and 71, with all readings at 71 or less.  

For the year 2006, the Veteran's systolic pressure ranged between 110 and 138, with all readings at 138 or less, and his diastolic pressure ranged between 64 and 82, with all readings at 82 or less.  

For the year 2007, the Veteran's systolic pressure ranged between 90 and 125, with all readings at 125 or less, and his diastolic pressure ranged between 60 and 90, all readings at 90 or less.  

For the year 2008, the Veteran's systolic pressure ranged between 107 and 120, with both readings at 120 or less, and his diastolic pressure ranged between 66 and 80, with both readings at 80 or less.  

For the year 2009, the Veteran's systolic pressure ranged between 99 and 130, with all readings at 130 or less, and his diastolic pressure ranged between 64 and 86, with all readings at 86 or less.  

For the year 2010, the Veteran's systolic pressure ranged between 102 and 130, with all readings at 130 or less, and his diastolic pressure ranged between 68 and 88, with all readings at 88 or less.  

For the year 2011, the Veteran's systolic pressure ranged between 101 and 124, with all readings at 124 or less, and his diastolic pressure ranged between 65 and 82, with all readings at 82 or less.  

For the year 2012, the Veteran's systolic pressure ranged between 104 and 139, with all readings at 139 or less and averaging 119, and his diastolic pressure ranged between 67 and 91, with all readings at 91 or less and averaging 79.  

For the year 2013, the Veteran's systolic pressure ranged between 106 and 116, with all readings at 116 or less and averaging 111, and his diastolic pressure ranged between 69 and 76, with all readings at 76 or less.  

For the year 2014, the Veteran's systolic pressure ranged between 109 and 142, and his diastolic pressure ranged between 64 and 84.  

Finally, for the year 2015, the Veteran's systolic pressure ranged between 110 and 161, with four of the six readings at 146 or less and averaging 136, and his diastolic pressure ranged between 72 and 77, with four of the six readings at 93 or less and averaging 86.

In May 2015, the Veteran underwent another VA examination.  During the examination, he reported that his blood pressure had been in good control with medication, except that he did not take his medication that morning.  He denied chest pain, shortness of breath, or dizziness.  Treatment included continuous medication.  His blood pressure readings were 153/93, 161/104, and 146/96.  His average was 153/97.  The examiner noted that he had a history of diastolic blood pressure predominantly 100 or more, and identified the results from that day's examination.  There was no functional impact as a result of hypertension.  The examiner stated that the Veteran's hypertension was well controlled based on his VA treatment records.  With regard to his blood pressure readings from that day, the examiner noted that such were extremely elevated because he did not take his blood pressure medication that morning.  The examiner noted that without medication, his hypertension ascended to stage 2.  Overall, the examiner determined that his hypertension was mildly moderate.

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against assigning a compensable rating at any point during the appeal.  In this regard, throughout the course of the appeal (which extends from the date of the Veteran's claim on June 9, 1999), the Veteran's hypertension has not more nearly approximated diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, and he does not have a history of diastolic pressure predominantly 100 or more requiring the use of medication as contemplated by the 10 percent rating under Diagnostic Code 7101.  The Board notes that blood pressure readings from 1999, 2000, 2001, and 2015 all contained diastolic readings of 100 or more, and that blood pressure readings from 2000 and 2015 contained systolic readings of 160 or more.  However, twenty seven of the thirty four diastolic readings from 1999, 2000, 2001, and 2015 were 97 or less, and the readings averaged 87, 88, 94, and 86, respectively; and fifteen of the eighteen systolic readings from 2000 and 2015 were 150 or less, and the readings averaged 131 and 136, respectively.  These findings indicate that, throughout the entire appeal period, the Veteran's predominant diastolic pressure was below 100, and his systolic pressure was predominantly below 160. Accordingly, the criteria for a 10 percent rating under Diagnostic Code 7101 are not met.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hypertension.  The Board acknowledges that, in advancing this appeal, he believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the treatment records and VA examinations offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for hypertension.  The medical evidence of record also largely contemplates his description of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Veteran has also asserts that he should be afforded a higher rating due to his continuous medication for hypertension.  However, the rating criteria take into account the need for continuous medication; and his objective blood pressure readings nevertheless do not warrant a compensable rating because the rating criteria for 10 percent required a history (emphasis added) of diastolic pressure predominantly 100 or more who requires continuous medication for control 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

B.  Basal Cell Carcinoma

From June 9, 1999, to April 8, 2008, the Veteran's service-connected basal cell carcinoma was assigned a 10 percent rating under Diagnostic Code 7818-7806.  38 C.F.R. § 4.118.  From April 9, 2008, to May 21, 2015, it was assigned a 30 percent rating.  From May 22, 2015, to the present, it was assigned a 60 percent rating.  

During the course of the appeal, the regulations pertaining to the evaluation of skin disabilities were amended. See 67 Fed. Reg. 49,590 (July 31, 2002) (effective August 30, 2002); 73 Fed. Reg. 54,710 (September 23, 2008) (effective October 23, 2008). Where laws or regulations change while a claim is pending, the version most favorable to the Veteran applies, absent contrary Congressional or Secretarial intent. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).

The Veteran's claim was pending at the time of the 2002 and 2008 amendments, and there is no VA or legislative limitation of the effective date of these amendments. As such, he is entitled to application of the criteria that are the most favorable to his claim. However, an award based on the amended regulations may not be made effective before the effective date of the change. 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Accordingly, the Board will evaluate the Veteran's basal cell carcinoma under the criteria in effect prior to August 30, 2002, then the criteria in effect from August 30, 2002 to October 23, 2008, and then the criteria from October 23, 2008 forward keeping in mind that the revised criteria may not be applied prior to the effective date of the change.

Prior to August 30, 2002

As noted above, the Veteran's basal cell carcinoma was assigned a 10 percent rating under Diagnostic Code 7818; however, the September 2000 rating decision rated the disability by analogy to Diagnostic Code 7806, and a 10 percent rating was assigned based on the presence of exfoliation, exudation, or itching involving an exposed surface or extensive area.

Prior to August 30, 2002, Diagnostic Code 7818 provided that malignant skin growths and the resulting scars and disfigurement were rated based on the extent of constitutional symptoms and physical impairment.  Unless otherwise provided, Diagnostic Code 7818 was to be rated as eczema, dependent upon the location, extent, and repugnant or otherwise disabling characteristic manifestations.  As noted above, the September 2000 rating decision rated the Veteran's basal cell carcinoma as eczema, and the Board will first address an increased rating under the pre-August 2002 criteria concerning eczema.  

Under Diagnostic Code 7806, a 10 percent rating was warranted for eczema with exfoliation or itching, if involving an exposed surface or extensive area.  A 30 percent rating was warranted for eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent rating is warranted for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or that is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Pertinent evidence of record includes an August 1999 VA examination and a March 2001 VA examination, as well as the Veteran's VA and private treatment records and photographs of the areas affected. 

In August 1999, the Veteran underwent a VA examination.  The examiner noted a history of basal cell carcinoma on his forehead, two excised lesions on his back, an excised lesion on his left ear, an excised lesion on his nasal tip, and recurrent treatment with liquid nitrogen for premalignant lesions.  Symptoms included pruritus and pain.  Upon examination, the Veteran's bilateral helix ears displayed slight erythema and ulceration, and his right extensor arm, legs, chest, and back displayed scaly maculopapule.  There were no associated systemic or nervous manifestations.  He was diagnosed with basal cell carcinoma and actinic keratosis.

A January 2001 VA treatment record noted a history of basal cell carcinoma and several sessions of Mohs surgery and cryotherapy.  On examination, there were papular eruptions, some with a pearly white color, some erythematous, on the right post-auricular area, nape, left post-auricular areas, the sides of his neck, and his upper back; there were hyperpigmented macules on both of his wrists; and erythematous papules on his nape.  A March 2001 private treatment records note biopsies of his left inner forearm, diagnosed as mildly atypical pigmented nevus, junctional type with no evidence of malignancy; right midparaspinal, diagnosed as slightly atypical junctional nevus with no evidence of melanoma; left clavicular area, diagnosed as mostly superficial basal cell carcinoma; and nape, diagnosed as early malignant melanoma in a compound pigmented nevus, stage III

In March 2001, the Veteran underwent another VA examination.  The examiner noted a history of excisions on the nose, left helix of the ear, right forehead, right shoulder, and right chin.  Upon examination, there was a light brown spot measuring 0.8 by 0.8 centimeters over his left anterior position of his wrist; a 1 by 1 centimeter spot over his right forearm; a spot on the posterior portion of the helix of his right ear; a 1 by 1 centimeter purplish patch in his left clavicular area; and a 0.5 by 0.5 centimeter pearly patch on his right clavicular area.  There were healed scars on his left shoulder, left helix, and right forearm.  There was no ulceration or consistency on the previous excision sites.  There were also no associated systemic or nervous manifestations.  

In February 2002, he had a number of actinic keratoses removed with liquid nitrogen.  

The preponderance of the evidence is against a finding that the Veteran's current basal cell carcinoma more nearly approximated the criteria required by a 30 percent rating for eczema prior to August 30, 2002.  His VA treatment records and the August 1999 and March 2001 VA examinations document a history of excisions, as well as recurrent treatment with liquid nitrogen for actinic keratoses.  Additionally, the Veteran's basal cell carcinoma was manifested by scaly papules, pruritus, pain, erythema, and ulceration.  There is nothing which indicates that his basal cell carcinoma meet the criteria for the 30 percent rating or 50 percent rating.  Specifically, the evidence fails to demonstrate that his basal cell carcinoma resulted in constant exudation or itching, extensive lesions, or marked disfigurement.  Further, while the August 1999 VA examiner noted that there was evidence of ulceration, there is nothing to suggest that such was also accompanied by systemic or nervous manifestations, or that his scars were exceptionally repugnant.  For example, both VA examiners explicitly indicated that there were no associated systemic or nervous manifestations associated with the Veteran's disability, and there is nothing in the record indicating that his basal cell carcinoma resulted in exceptional repugnance.  As such, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for basal cell carcinoma prior to August 23, 2002.

No additional higher or alternative ratings under different Diagnostic Codes in effect prior to August 30, 2002, can be applied in this case. While the Veteran's resulting scars have been noted to affect his head, face or neck, none of the VA examiners have noted that the scars result in severe disfigurement, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles. 38 C.F.R. § 4.118, Diagnostic Code 7800.  Further, there is also no evidence of tissue loss or cicatrization.  Id. at Note 1.  Thus, the Veteran's scars do not rise to the level of severity contemplated by a higher rating under the pre-August 2002 Diagnostic Codes.

From August 30, 2002, to May 22, 2015

From August 30, 2002, Diagnostic Code 7818 provided that malignant skin neoplasms were rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or impairment of function.  38 C.F.R. § 4.118.

Under Diagnostic Code 7800 burn scars of the head, face, or neck; scars of the head, face, or neck; or other disfigurement of the head, face, or neck warrant a 10 percent evaluation when one characteristic of disfigurement is present. A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement. A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement. A rating of 80 percent is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) scar 5 or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

Under Diagnostic Code 7801, scars other than those on the face, head, or neck warranted a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating was warranted if the area is greater than 12 square inches but less than 72 square inches.  A deep scar is one associated with underlying tissue damage.

Under Diagnostic Code 7802, a 10 percent rating was warranted for a superficial and nonlinear scar(s) if the area was 144 square inches (929 square centimeters) or larger.

Prior to October 22, 2008, Diagnostic Code 7803 provided for a 10 percent rating for scars that were superficial and unstable.  Note (1) indicated that an unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  Note (2) indicated that a superficial scar was one not associated with underlying tissue damage.

Prior to October 22, 2008, Diagnostic Code 7803 provided for a 10 percent rating for scars that were superficial and painful on examination.  Note (1) indicated that a superficial scar was one not associated with underlying tissue damage.  Note (2) indicated that a 10 percent rating would be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.

Effective October 22, 2008, Diagnostic Codes 7803 and 7804 were combined, and a 10 percent rating is warranted for one or two scars that are unstable or painful. A 20 percent rating is provided for three or four scars that are unstable or painful. A 30 percent rating is provided for five or more scars that are unstable or painful. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars. Note (3) under that provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7805, scars could also be rated based upon the limitation of function of the affected part.

Effective August 30, 2002, Diagnostic Code 7806, under which the Veteran was rated, was revised.  Under the new criteria, a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

Pertinent evidence of record includes September 2007 and May 2008 VA examination reports, as well as the Veteran's VA treatment records. 

An October 2002 VA treatment record noted an actinic keratosis on his right ear.

A May 2004 VA dermatology report documented a biopsy of the Veteran's skin.  He was diagnosed with actinic keratoses.

In June 2005, he was evaluated for lesions on his face.  Upon examination, both extensor forearms had scaly keratotic papules; his upper back had scaly erythematous papules; his posterior neck had scaly erythematous papules; his right check near the nasolabial fold had a four millimeter papule located 2 centimeters from the right nasal insertion, 2.7 millimeters from the right oral commissure, and 5 centimeters from the right lateral canthus.  A biopsy was performed to rule out basal cell carcinoma, and fourteen actinic keratoses removed with liquid nitrogen.  Later that same month, a VA treatment record noted a 4 millimeter waxy papule on his right cheek.  After a biopsy, he was diagnosed with basal cell carcinoma, and physical examination revealed a right cheek with an erythematous macule consistent with a healing biopsy site with extensive actinic damage on the face, chest, shoulders, and arms.  An excision was scheduled for July 2005.  A November 2005 VA treatment record noted the Veteran's complaint of an upper lip curettage.  A biopsy revealed a multifocal superficial basal cell carcinoma arising in an area of actinic keratosis.

A February 2006 VA treatment record noted a history of multiple basal cell carcinomas on the Veteran's nose and back, as well as basal cell carcinoma on his upper cutaneous lip.  He presented with a scaly lesion on his right lateral neck, as well as a scaly lesion on his left posterior leg.  Upon examination, there were numerous erythematous scaly papules on his right and left cheeks, forehead, dorsal nose, right lateral neck, right and left dorsal arms, anterior chest, and back.  The examiner also noted a graft site on his nose with no evidence of recurrence.  Twenty two actinic keratoses were removed with liquid nitrogen.

A January 2007 VA treatment record addressed the Veteran's history of basal cell carcinoma and multiple excisions, Moh's surgeries, and electrodessications in the past.  Upon examination, there were multiple scaly macules and papules on his arms and neck, and hyperpigmented macules in his right malar area.  He was diagnosed with actinic keratoses.  A biopsy of the right malar lesion was suggested to make a final disposition.  A biopsy performed in March 2007 revealed actinic keratosis of the forehead.  The biopsy report also noted mild focal keratinocytic atypia suggesting early evolving actinic keratosis on the right cheek, as well as early pigmented and inflamed actinic keratosis on his left arm.

In September 2007, the Veteran underwent another VA examination.  The examiner noted a history of basal cell carcinoma and the removal of multiple lesions and actinic keratoses on his right upper forehead, right upper back, back, bridge of his nose, posterior left ear, hands and arms, lower lip, chest, right cheek, left side of his nose, left shoulder, and upper lip.  The examiner noted that his skin condition was progressive and included skin growths, scaling, redness, itching, discomfort, pain, and non-healing wounds.  The examiner noted that three spots had been biopsied in the last year, and that the Veteran's treatment included imiquimod cream.  He was diagnosed with basal cell carcinoma status post multiple Moh's surgery and cryotherapy, and actinic keratoses, and she determined that 20 to 40 percent of the exposed areas were affected, and 20 to 40 percent of the total body area was affected.  The examiner also noted that actinic keratoses were regarded as a pre-cancerous skin condition.

A February 2008 VA treatment record noted the Veteran's complaint of lesions on his face and arms.  Examination revealed actinic keratoses on his left and right earlobes, face, anterior cheek, and dorsum of the hand, as well as basal cell carcinoma on the right side of the forehead, left anterior back, and upper lip.

In March 2008, the AOJ requested clarification from the September 2007 VA examiner.  Specifically, after clarifying the diagnoses of basal cell carcinoma and actinic keratoses, the AOJ ask if the examiner could clarify the percentage area affected by the Veteran's basal cell carcinoma alone.  The examiner responded that 5 to 20 percent of the exposed areas were affected, including "practically his whole face," and 5 five percent of the total body surface area was affected.

In May 2008, the Veteran underwent another VA examination.  The examiner noted a history of basal cell carcinoma and actinic keratoses.  Treatment included Moh's surgery for basal cell carcinoma, and cryotherapy and carbon dioxide laser treatment for actinic keratoses.  Lesions were on his scalp, face, arms, and nape.  Symptoms included skin growths with crusting, scaling, itchiness, wounding, bleeding, discoloration, and sensitivity.  There were no systemic symptoms, but the examiner did note the use of imiquimod for one to six weeks over the last twelve-month period, that qualified as an immunosuppressive.  Upon examination, there were multiple erythematous papules with scaling on his scalp, nape, face, nasal bridge, and nasolabial areas.  There were depigmented patched on his nose, upper lip, and upper chest.  There were slightly raised erythematous on the linear ridge and mid-upper lip, clear papules on his nose, reticulated discoloration on his lower lip, erythematous, abraded macules on his upper back, and erythematous papules with scaling on the dorsal aspect of his arms and lower legs.  Overall, the examiner noted that 20 to 40 percent of the exposed areas were affected, and 20 to 40 percent of the total body surface was affected.

In September 2009, the Veteran was seen with a complaint of a flesh colored papule on his right upper cheek, as well as several red scaly lesions.  Upon examination, there was a 6 millimeter pearly papule on his right malar cheek and a few erythematous scaly papules on his right temple.  There was a 7 by 6 centimeter erythematous plaque on his mid upper back.  On his bilateral upper extremities were several erythematous papules with overlying scale.  A biopsy was suggested for his right malar cheek and mid upper back.  Eight actinic keratoses were removed with liquid nitrogen.  A December 2009 VA treatment noted that the biopsies revealed basal cell carcinoma in the right malar cheek and mid upper back, and the lesions were excised.  Later that same month, the excision sites were noted to be healing.  There were numerous erythematous scaly papules on his neck and at prior surgical site on his left shoulder.  Another December 2009 VA treatment record noted well-healing surgical scars on his back and right malar cheek.  There were numerous erythematous scaly papules on his neck, slight erythema around the prior surgical site on his left shoulder, and an erythematous scaly papule on his left antihelix.

A February 2010 VA treatment record noted a history of actinic keratoses and multiple nonmalignant skin cancer, and that he began using a medication for his neck and shoulders with good response, especially on the left side.  He also reported a papule on his left posterior scalp that occasionally itched and bled.  Examination revealed no suspicious lesions on the left neck, erythema and slight scale on the right neck, a few red scaly papules on the arms, and a 5 millimeter pink pearly papule with telangiectasias on the left posterior neck.  In March 2010, he had the site on his left posterior neck, diagnosed as basal cell carcinoma, excised.  In September 2010, the Veteran reported a number of suspicious lesions on his right neck, his posterior neck, his left nasal ala, and his lower lip.  Upon examination, there were several erythematous scaly patches on his bilateral upper extremities and his face.  The was a 6 millimeter ulcerated pearly papule on his right lateral neck, and a 5 millimeter papule were the creases meet on his posterior neck at the midline.  Eight actinic keratoses were removed with liquid nitrogen, and his right lateral neck and right posterior neck were biopsied.  Results demonstrated basal cell carcinoma at both of those sites and, in October 2010, they were excised.  Examination in October 2010 also revealed a flesh colored 3 millimeter papule on his right lower lip.

February and May 2011 VA treatment records note a history of basal cell and squamous cell carcinomas.  The Veteran reported a few new scaly spots on his face, neck, upper extremities, and back.  Examination revealed scattered erythematous scaly papules on his forearms, back, neck, left helix, and left lateral forehead.  In October 2011, he complained of new lesions on his upper arms and right forehead.  Upon examination, his face and posterior neck revealed erythematous scaly macules on his right forehead.  His bilateral upper extremities had multiple areas of erythema with overlying scale.  Ten actinic keratoses were removed with liquid nitrogen.

In September 2012, the Veteran was evaluated for lesions and scaly spots on his bilateral upper extremities, as a well as areas on his left shoulder.  Upon examination, there was a 0.5 centimeter hyperkeratotic papule on his nasal tip; a 0.8 centimeter ill-defined pearly plaque on his left lateral shoulder; and a 1.8 by 1 centimeter pearly plaque on his left medial shoulder.  There were also pink scaly papules on his upper arms, right dorsal fourth finger and hand, and scalp.  There were also multiple well-healed surgical scars on his face, left postauricular, bilateral upper extremities, and back with no concerning lesions.  In October 2012, the lesions on his left lateral shoulder and left medial shoulder were excised.  There was also a 3 millimeter pink papule on his left cheek.

A June 2013 VA pathology report noted that two specimens from the Veteran's left eyebrow and left nasal ala were indicative of basal cell carcinoma.  The left eyebrow sample was 2 by 1 by 0.2 centimeters.  The left nasal ala sample was 0.4 centimeters at its greatest.  He was diagnosed with basal cell carcinoma involving the deep line of the shave biopsy.  A September 2013 VA treatment record noted that he was awaiting Mohs surgery for his left upper lip and nasal ala.  On his scalp, there were no concerning lesions.  On his face was a scar on his nasal tip, his left nasal ala had a white depressed scar at the biopsy site, and his left upper lip had a small pink scar at a previous biopsy site.  His right neck had a pink scaly papule; his chest and abdomen had a pink scaly papule, multiple cherry red papules, and tan to brown macules.  There were no concerning lesions on his back, but there were tan to brown macules.  He also had tan to brown macules on his upper extremities and a small pink scaly papule on his left finger.  Three actinic keratoses were removed with liquid nitrogen.

In January 2014, there was a red scaly papule on his right concha.  On his face, there was a nasal tip scar, a left nasal ala with graft, a left upper lip scar, and red scaly papules.  There were many red scaly papules on his neck, chest, abdomen, bilateral upper extremities, and bilateral lower extremities.  On his shoulder was a pink patch with a central white scar and a few telangiectasias.  Fifteen actinic keratoses were removed with liquid nitrogen.  In February 2014, the Veteran underwent an excision on his left shoulder that left a 5 centimeter scar.  In June 2014, the Veteran was evaluated.  Upon examination, there was a healed scar on his right concha; a 5 centimeter scar on his left shoulder; scaly papules on his left forehead; and erythematous scaly papules on his right neck, frontal scalp, and right temple.  There were scars on his central forehead, upper lip, and nose.  On his back were brown stuck-on papules, tan brown macules, and well healed surgical scars.  There were scattered stuck-on papules on his trunk, erythematous scaly papules on his bilateral upper extremities, and hyperpigmented macules and erythematous scaly papules on his bilateral lower extremities.  Fifteen actinic keratoses were removed with liquid nitrogen.  The examiner noted a history of nonmalignant squamous cell carcinoma without evidence of recurrence.

In March 2015, the Veteran was seen for a new rough papule on the left upper cutaneous lip as the site of a previous surgery.  He also reported rough papules on his forehead and arms.  Upon examination, there was one erythematous rough papule on the right frontal scalp; erythematous rough papules on the nose, right temple, and left temple; an erythematous rough papule on the left upper cutaneous lip near a linear scar; and three erythematous rough papules noted along the upper lip.  On his ears, there was a well-healed scar in the right concha bowl.  On his back, there were multiple brown stuck-on papules; a few cherry red papules; multiple tan brown evenly pigmented and symmetric macules; and small subcutaneous nodules.  On his chest, there were multiple brown stuck-on papules; a few cherry red papules; multiple tan brown evenly pigmented and symmetric macules; and surgical scars, no recurrence.  On his arms, there were erythematous rough papules on the right dorsal hand, right arm, left dorsal hand, and left arm; multiple brown stuck-on papules; and multiple tan brown evenly pigmented and symmetric macules.  Twenty three actinic keratoses were removed with liquid nitrogen.

A May 2015 VA treatment record noted that the Veteran has a history of non-malignant skin cancer, and that examination in March 2015 revealed less than twenty actinic keratoses that were treated.  Upon examination, his neck contained numerous hypopigmented macules.  The left side of his neck had a pearly scar-like papule measuring 4 by 3 centimeters.  His left upper cutaneous lip had a scar from a previous Moh's with a new lesion measuring 3 by 4 centimeters.  There were vascular papules on his trunk, two scaly papules on his left arm, one scaly papule on his right forearm and scattered hypopigmented macules at the sites of previous treatment.

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that his basal cell carcinoma warranted a 30 percent rating, but no higher, from August 30, 2002, the effective date of the change in the rating criteria, until May 22, 2015.  In this regard, the Board notes that the September 2007 VA examination explicitly indicated that the Veteran's basal cell carcinoma and actinic keratoses affected 20 to 40 percent of the total body area and 20 to 40 percent of the total exposed areas, which is sufficient to warrant a 30 percent rating under the revise criteria.  The Board notes that the AOJ sought clarification from the examiner in March 2008 as to the area affected by his basal cell carcinoma alone, presumably excluding those areas affected by actinic keratoses.  However, actinic keratoses, if left untreated, can develop into cancer, see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 982 (32nd ed. 2012), and the Veteran's should not be expected to forego treatment and allow these sites to progress in order to warrant a higher rating.  Moreover, while the medical evidence prior to the September 2007 VA examination does not contain a description of the areas affected, in terms of the percentage, the evidence nevertheless demonstrates that the same areas have been affected throughout this period.  Both VA and private treatment consistently document lesions, actinic keratoses, and papules on his face, head, neck, back, and forearms.  See, e.g., January 2001 VA Treatment Record; June 2005 VA Treatment Record; January 2007 VA Treatment Record; September 2007 VA Examination.  The Veteran's subsequent VA treatment records demonstrate continuous treatment and removal of lesions and actinic keratoses, and the May 2008 VA examination confirms that his basal cell carcinoma and actinic keratoses affected 20 to 40 percent of the total body area and 20 to 40 percent of the total exposed areas.  Thus, a 30 percent rating is warranted from August 30, 2002.

However, from August 30, 2002, to May 21, 2015, the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's basal cell carcinoma under Diagnostic Code 7806.  As noted above, the September 2007 and May 2008 VA examiners explicitly found that his basal cell carcinoma affected 40 percent or less of his entire body and 40 percent or less of the affected areas.  Furthermore, while the May 2008 VA examiner noted that the Veteran's used an immunosuppressive as part of his treatment, the examiner also noted that he only used it for one to six weeks over the last twelve-month period, and there is nothing in the record which indicated constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any twelve-month period pertinent to this appeal.  Therefore, a 60 percent rating under Diagnostic Code 7806 is not warranted.

No additional higher or alternative ratings under different Diagnostic Codes as in effect from August 30, 2002 forward can be applied in this case. The Veteran does have scars affecting his head, face or neck, but there is no evidence these scars are characterized by visual or palpable tissue loss with either gross distortion or asymmetry of two features or paired sets of features, or that four or five characteristics of disfigurement are present. 38 C.F.R. § 4.118, Diagnostic Code 7800.

None of the VA examiners noted that the Veteran's scars cover an area or areas of 144 square inches. 38 C.F.R. § 4.118, Diagnostic Code 7801.  Finally, his scars are not manifested by limitation of motion of the extremity or joint that they affect. 38 C.F.R. §§ 4.40, 4.45, 4.118, Diagnostic Code 7805. While the May 2008 VA examiner noted that his skin was very sensitive to sub exposure, and he would be functionally limited in his ability to perform certain activities, there is nothing in the record that suggest that his basal cell carcinoma caused any limitation of motion.  Furthermore, the Veteran has also not indicated that his scars affect his ability to function or limit the motion of any affected extremities or joints. Therefore, the preponderance of the evidence is against assigning a higher rating under a different Diagnostic Code based on disabling effects, such as limitation of motion. Id.

With regard to Diagnostic Code 7818, there is no medical evidence that the Veteran currently requires therapy comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision. 38 C.F.R. § 4.118, Diagnostic Code 7818, Note 1. While his private treatment records reflect numerous basal cell carcinoma excisions and the removal of actinic keratoses with liquid nitrogen, the medical evidence is silent for any surgeries more extensive than these excisions.

Finally, concerning the rating criteria in effect from October 23, 2008 forward, the rating criteria for eczema did not change as a result of the October 2008 amendment.  Thus, the Board's analysis concerning the period from August 30, 2002, to May 21, 2015, with respect to Diagnostic Code is not affected by the amendments that became effective October 23, 2008.  Furthermore, no additional higher or alternative ratings under different Diagnostic Codes in effect from October 23, 2008 forward can be applied in this case.

Therefore, the Veteran's basal cell carcinoma did not rise to the level of severity contemplated by a rating in excess of 30 percent at any point from August 30, 2002, to May 21, 2015.
From May 22, 2015

Effective May 22, 2015, the Veteran is in receipt of a 60 percent rating under diagnostic Code 7806.  Pertinent evidence of record includes a May 2015 VA examination.

In May 2015, the Veteran underwent another VA examination.  He was diagnosed with numerous non-melanoma skin cancers and actinic keratoses.  The Veteran reported ten plus cancers since his discharge from the military, as well as two hundred precancers treated with cryotherapy.  He report significant facial scarring secondary to previous excisions.  With regard to the scarring or disfigurement of the head, face, or neck, the examiner noted that they were too numerous to count the linear surgical scars in the sun exposed sites.  There was a prominent linear forehead and nasal tip scar secondary to a large paramedian forehead flap reconstruction of the nasal tip.  Treatment included topical medication for actinic keratoses for a period of six weeks or more, but not constant.  The examiner noted moderate to severe solar elastosis in the sun exposed sites in addition to numerous erythematous scaly papules on sun exposed sites.  It was more than 90 percent of the exposed area, and 30 percent total.  The functional impact included avoiding all outdoor work as his risk for skin cancer in the future is extremely high.  The examiner noted that the severity of the Veteran's basal cell carcinoma had increased.

The Board finds that the preponderance of the evidence is against a rating in excess of 60 percent for the Veteran's basal cell carcinoma.  Under the Rating Schedule, a 60 percent rating is the highest possible rating available under Diagnostic Code 7806.   Concerning any of the other potentially applicable diagnostic codes, there Board finds that no other diagnostic code provides for a higher rating.  Although he has scars affecting his head, face or neck, there is no evidence these scars are characterized by visual or palpable tissue loss with either gross distortion or asymmetry of three or more features or paired sets of features, or with six characteristics of disfigurement are present. 38 C.F.R. § 4.118, Diagnostic Code 7800.

Furthermore, as noted above, there is no medical evidence that the Veteran currently requires therapy comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision. 38 C.F.R. § 4.118, Diagnostic Code 7818, Note 1. While the Veteran's private treatment records reflect numerous basal cell carcinoma excisions and the removal of actinic keratoses with liquid nitrogen, the medical evidence is silent for any surgeries more extensive than these excisions.

Therefore, the Veteran's basal cell carcinoma did not rise to the level of severity contemplated by a rating in excess of 60 percent at any point from May 22, 2015.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his basal cell carcinoma.  The Board acknowledges that, in advancing this appeal, he believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report his observable symptoms.  Layno v. Brown, supra.  In this case, however, the treatment records and VA examinations offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for basal cell carcinoma and the residuals thereof.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected basal cell carcinoma; however, the Board finds that his symptomatology has been adequately addressed by the currently-assigned ratings at each stage of the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

C.  Left Foot Disability

For the entire appeal period, the Veteran's service-connected left foot disability has been assigned a 10 percent rating under Diagnostic Code 5010-5284.  38 C.F.R. § 4.71a.

Diagnostic Code 5010 instructs that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides three rating methods for rating degenerative arthritis.  Diagnostic Code 5003 provides that when range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.

Diagnostic Code 5284 provides for a 10 percent rating for moderate disability, a 20 percent rating for moderately severe disability, and a 30 percent rating for severe disability.  38 C.F.R. § 4.71a.  The Note for Diagnostic Code 5284 indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  The words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rating at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Pertinent evidence of record includes VA treatment records and VA examinations from August 1999, March 2001, September 2007, and May 2015.

In August 1999, the Veteran underwent a VA general medical examination.  The examiner noted a history of breaking his left foot in 1994 that was discovered in 1996.  Upon examination, there was positive pain in the left foot on dorsiflexion.

He also underwent a VA joint examination.  Concerning his in-service injury, he reported a sudden searing pain while running on a treadmill, but stated that the pain eventually subsided.  Then he sought treatment because of increasing pain in 1996.  X-rays at the time revealed a fracture.  He reported an increasing frequency and severity of pain that is more pronounced with weight bearing, prolonged walking, and standing, as well as instability when there was more weight on the lateral aspect.  He reported occasional use of over-the-counter pain medication when necessary.  Upon examination, there was no evidence of pain, weakness, stiffness, swelling, heat and redness, instability or giving way, locking, fatigability, a lack of endurance, etc.  With regard to the functional effects, the examiner noted that the Veteran was unable to walk and stand for a prolonged period of time without feeling pain.  The examiner noted positive left foot tenderness on the area below the lateral malleolus.  X-rays revealed an old chip fracture on the anterior inferior edge of his left navicular with minimal posttraumatic arthritis.  Overall, it was diagnosed as a minor abnormality.

A July 2000 VA X-ray noted minimal degenerative joint disease of the distal joints of his left foot.  It was determined to be a minor abnormality.  A November 2000 VA X-ray noted minimal osteoarthritis of the navicular joint.

In March 2001, the Veteran underwent another VA examination.  The Veteran reported pain and numbness of the big toe; pain over the medial aspect of the right foot, heel, ankle, and up to his calf.  He stated that pain was more severe during cold weather.  He also reported numbness and stiffness over the left foot, and stated that he used a walker to fully bear his weight on his left side.  There were no reports of flare-ups; instead, he reported constant discomfort and avoiding walking long distances to not aggravate his pain.  Upon examination, there was no objective evidence of deformity, angulation, false motion, shortening, or intra-articular involvement.  There was also no malunion, nonunion, and loss motion, or a false joint.  There was no tenderness, drainage, edema, painful motion, weakness, redness, or heat.  Concerning any functional limitations, the examiner noted a normal gait and no functional limitations on standing and walking.  There was also no objective evidence of painful motion.  He was diagnosed with an old chip fracture on the anterior inferior edge of his left navicular with post-traumatic arthritis.

A June 2005 VA X-ray of the Veteran's feet noted no bony or joint abnormalities.  There were no soft tissue calcifications, and his plantar surfaces were adequate.  Overall, the Veteran's feet were determined to be normal.

In September 2007, he underwent another VA examination.  He reported pain in his left foot off and on since 1996.  The pain was located in the ankle and dorsal aspect of his foot.  Treatment included over-the-counter medication.  The examiner noted an antalgic gait with evidence of abnormal weight bearing in the left foot.  The Veteran reported pain, swelling, stiffness, fatigability, and a lack of endurance while standing or walking.  Upon examination, the examiner noted painful motion, tenderness, and abnormal weight bearing.  Functional limitation included standing for only fifteen to thirty minutes and walking for only a quarter of a mile.  Concerning the functional effects of the Veteran's disability, the examiner noted that pain caused a significant effect on his occupational activities due to decreased mobility, including increased tardiness and being assigned to different duties.  With regard to the effects on his daily activities, the examiner noted that his foot prevented sports and recreation, that it caused moderate effects on chores, shopping, and exercise, and that it cause mild effects on traveling and driving.  Overall, the examiner noted a moderate effect on functional ability.

In May 2008, the Veteran underwent another VA examination.  The Veteran reported a history of pain, affected motion, and daily moderate flare-ups caused by weight bearing and direct pressure that prevented walking.  Upon examination, the Veteran's navicular bone was abnormal causing pain in his ankle.  Once again, the examiner noted signs of abnormal weight bearing on the outer edge of the heel.  Functional limitation included standing for only fifteen to thirty minutes and walking for only a quarter of a mile.  X-rays revealed degenerative arthritic changes in his left foot.  The examiner noted significant effects on occupational activities due to decreased mobility.  Furthermore, with regard to the effects on his daily activities, the examiner noted that his foot caused severe effects on sports, moderate effects on shopping, exercise, and traveling, and that it cause mild effects on chores, and recreation.

In May 2009, the Veteran reported pain in his foot that was a one out of ten usually.  He described it as brief and intermittent.  He stated that standing or walking triggered it, and that pain affected his ability to sleep and engage in physical activities, his mobility, and his mood and temper.  The current level of pain was acceptable/manageable to the Veteran.

In March 2010, the Veteran reported pain in his foot that was currently a one out of ten, and that ranged from one to five out of ten.  He described it as continuing for hours or days, and described it as constant/unremitting.  He stated that pain affected his ability to engage in physical activities and his mobility.  The current level of pain was acceptable/manageable to him and his declined any further evaluation.  In June 2010, he reported pain in his foot that was currently a two out of ten.  He described it as continuing for hours or days, and described it as intermittent.  He stated that pain affected his ability to engage in physical activities.  His treatment provider was notified of his complaint.  In August 2010, the Veteran reported allodynia (pain) over the dorsal surface of his left foot.

In April 2012, the Veteran reported left foot pain since 1994.  He stated that his pain was localized to the metatarsophalangeal joint, as well as tenderness.  He denied any swelling or redness.  X-rays found no acute or significant chronic bony abnormalities, and the surrounding soft tissue was unremarkable.  In July 2012, the Veteran received orthotics for his feet.

In May 2015, the Veteran underwent another VA examination.  He was diagnosed with a left foot disability due to chip fracture residuals.  He pointed to the medial aspect of the first metatarsophalangeal joint.  He stated that he continued to use orthotics which provided relief from pain.  He stated that he experienced pain with weight bearing, but that it was not present all of the time.  He denied that flare-ups impacted his ability to function, and he denied any additional functional loss.  The examiner noted that X-rays revealed arthritis of the first metcuneiform joint, and the examiner noted that such was a residual of the chip fracture.  The examiner determined that the disability did not impact the Veteran's ability to perform occupational tasks.

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent at any point during the appeal for the Veteran's left foot disability.
  
Initially, with regard to Diagnostic Code 5284, the Board notes that the Veteran has never met the criteria for a 20 percent or 30 percent rating.  Specifically, the Board finds that his left foot disability did not manifest as moderately severe or severe.  In this regard, despite the Veteran's complaints of pain, including pain with weight bearing, standing, and walking, the August 1999 VA examiner nevertheless characterized the disability as a minor abnormality, and the July 2000 and November 2000 VA radiology reported noted a minor abnormality and minimal osteoarthritis respectively.  The March 2001 VA examiner observed no functional limitations on walking and standing, and there was no objective evidence of painful motion.  Although the September 2007 VA examiner noted significant effects on his occupation ability and that his foot disability prevented sports and recreation, the examiner nevertheless concluded that it caused only a moderate effect on his overall functional ability.  Similarly, although the May 2008 VA examiner noted significant effects on the Veteran's occupation and severe effects on sports, the remaining daily activities were impacted only moderately, mildly, or not at all.  In statements to his VA treatment providers, he described his pain as a one or two out of ten, and a five out of ten at its worst.  Furthermore he stated that the current level of pain was acceptable and manageable.  See, e.g., May 2009 VA Treatment Record.

The Board has also considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination, that more nearly approximates the criteria for the 20 percent rating.  However, none of the Veteran's VA examinations revealed pain which resulted in additional functional loss that more nearly approximately a moderately severe or severe disability picture.  The Board notes that the Veteran reported that he suffered from flare-ups; however, he stated that his flare-ups caused pain, and the examiner found that flare-ups did not cause any additional functional limitation.  Therefore, the Board finds that his condition does not result in functional loss that more nearly approximates a moderately severe or severe disability.  See DeLuca, supra; Mitchell, supra.  Therefore, he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5284 for his left foot.

The Board further finds that no other potentially applicable diagnostic code provides a basis for a higher rating for the Veteran's left foot disability.  Pertinent to foot disabilities, Diagnostic Codes 5276 through 5283 do not provide for a greater rating as there is no evidence of flatfoot (pes planus); weak foot characterized by atrophy of the musculature, disturbed circulation, or weakness; claw foot or pes cavus; metatarsalgia or Morton's disease; hallux valgus; hallus rigidus; hammer toe; or malunion or nonunion of the tarsal or metatarsal bones.  Finally, the left foot disability is not shown to involve any other factors to warrant evaluation under any other provision of VA's rating schedule.

The Board has also considered whether a higher or separate rating under Diagnostic Code 5003 is warranted during the course of the appeal as osteoarthritis was shown on X-ray in the Veteran's left foot disability.  However, as the Veteran has already been awarded a 10 percent rating under Diagnostic Code 5284, and that rating contemplates his symptoms of pain, assigning a separate 10 percent rating under Diagnostic Code 5003 would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259, 261-62 (1994).  Moreover, as there is no X-ray evidence of involvement of two or more major joints, a 20 percent rating is not warranted under Diagnostic Code 5003.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left foot disability; however, the Board finds that his symptomatology has been adequately addressed by the assigned rating throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left foot disability.  The Board acknowledges that, in advancing this appeal, he believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report his observable symptoms.  Layno v. Brown, supra.  In this case, however, the treatment records and VA examinations offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for his left foot disability.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

C.  Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension, basal cell carcinoma, and left foot disability with the established criteria found in the rating schedule that is pertinent to each disability.  The Board finds that the Veteran's symptomatology throughout the appeal period has been fully addressed by the rating criteria under which each disability is rated.  Thus, referral for an extra-schedular rating is not appropriate because the assigned ratings fully contemplate the nature and severity of the Veteran's service-connected disabilities.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the provisions of 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations." However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability at any point during the appeal period.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As a final point, the Board notes that the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities may be a component of a claim for higher rating if expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Although the September 2007 and May 2008 VA examiners noted significant effects on the Veteran's ability to work, the record fails to indicate that the disabilities currently on appeal, either separately or combine render him unemployable.  As such, the Board finds that Rice is not applicable to the current appeal, and any further discussion of entitlement to a TDIU is not necessary.  Rice, supra.



ORDER

An initial compensable rating for service-connected hypertension is denied.

Prior to August 30, 2002, an initial rating in excess of 10 percent for service-connected basal cell carcinoma is denied.

From August 30, 2002, to May 21, 2015, a rating of 30 percent disability rating, but no higher, is warranted for service-connected basal cell carcinoma, subject to the laws and regulations governing payment of monetary benefits.

From May 22, 205, a rating in excess of 60 percent for service-connected basal cell carcinoma is denied.

An initial rating in excess of 10 percent for service-connected left foot disability is denied.
 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


